DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3, 7, 8, 10, 12, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Day et al. (US 2010/0266833 A1) (“Day”).
With respect to claim 1, Day discloses a fiber reinforced plastic component of a motor vehicle (0081, 0082), comprising a plastic component body – foam core 31 – and fiber-reinforced rods – elements 35, wherein the plastic component body is formed from plastic foam and form-fittingly surrounds the fiber-reinforced rods (0081-0083, 0107, Figs. 1, 2, 9, 11), the at least one fiber-reinforced rod includes a carbon fiber rod (0112) with a plastic matrix – resin is impregnated or infused thoughout the reinforcing fibers (0087), the plastic foam and the plastic matrix are composed of the same material – plastic foam can be phenolic or polyethylene (0083) and the plastic matrix can be phenolic or polyethylene (0142).  Regarding the recitation the plastic foam is a coating on the at least one fiber-reinforced rod, the instant specification discloses that the rods are subjected to partial in-mold coating by the foam of the plastic component body ([0019]).   Day discloses the rods are inserted though the plastic foam (0084), and thus are surrounded form-fittingly by the foam, and so it is the Examiner’s position that the plastic foam of Day coats the fiber-reinforced rods and the limitation “the plastic foam is a coating on the at least one fiber-reinforced rod” is satisfied.
Regarding the plastic foam having a noise absorption functionality, it would have been obvious to one of ordinary skill in the art that there are degrees of noise absorption and that plastic foam as such inherently absorbs noise.  The instant Specification does not provide specific degree of noise absorption by the plastic foam, it only discloses that the plastic foam absorbs noise (Specification, [0013]).
Regarding claim 2, Day discloses the plastic component of claim 1, wherein multiple fiber-reinforced rods are spatially arranged with respect to one another (Figs. 1 and 2).
As to claim 3, Day discloses the plastic component of claim 2, wherein the fiber-reinforced rods are mutually arranged and bonded to one another in a lattice structure – the rods are bonded to one another as the component had been infused with resin which has cured (0083, 0087, Figs. 1, 2, 11).
As to claim 10, Day discloses the component of claim 1, wherein the component has an outer lamination on an outer face – skins 36 and 37 (0084).
Regarding claim 12, Day teaches the component of claim 1, wherein the plastic component has a multitude of reinforcing fiber rods each surrounded by the plastic component body (0112, Fig. 9).
As to claim 15, Day teaches the component of claim 12.  Day teaches the plastic component, wherein the plastic component body includes a structure that bonds the reinforcing fiber rods – the structure is formed by the cured resin (0087).  Regarding the structure being injection-molded, the claim defines the product by how the product is made, thus, claim 15 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 15; the reference teaches the structure.
With respect to claim 17, Day teaches the component of claim 15.  Day discloses that the resin flowing through the foam core is cured (0087, 0088), thus, the cured resin corresponding to the injection-molded structure of the claim is adjacent the foam of the plastic component body. The claim defined the product by how the product is made, thus claim 17 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day, in view of Take et al. (US 2008/0260992 A1) (“Take”).
With respect to claim 4, Day teaches the component of claim 1, but is silent with respect to the elements further included in the component.  Take discloses a component such as a panel including plastic foam, wherein plastic plates are inserted around the panel to connect to the surface material (abstr., 0023).  The panel is to be used in vehicles (0002).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the component of Day with a plastic plate as the component of Day can also be used in vehicles (0081).  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day, in view of Boyle (US 3871636).
With respect to claim 5, Day teaches the component of claim 1, but is silent with respect to the plastic foam forming a honeycomb structure.  Boyle discloses a component including a plastic foam forming a honeycomb structure, the component used in vehicles, and having energy absorbing characteristics (col. 1, lines 4-16, col. 2, lines 8-17, Fig. 2).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the plastic foam of Day as a honeycomb structure as such structure is used in vehicles as an energy absorbing element.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day, in view of Boyle, and further in view of Chakraborty et al. (US 2009/0123687 A1) (“Chakraborty”).
Day and Boyle teach the component of claim 5, but are silent with respect to the honeycomb structure being a pleated honeycomb structure.
Chakrobarty teaches a panel including pleated foam for automotive applications (abstr., 0008, 0045).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the honeycomb structure of Day and Boyle as a pleated structure, as pleated foam structures are known in the art of vehicle panels.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day, in view of Burke (US 5080950).
With respect to claim 9, Day discloses the component of claim 1, but is silent with respect to two-dimensional reinforcing elements formed of fiber-reinforced plastic.
Burke discloses a foam core panel including two-dimensional reinforcing elements formed of fiber-reinforced plastic sheets – elements 16 and 18 – that provide the core panel with tensile strength which is lacking in the foam by itself (abstr., col. 3, lines 13-40, Fig. 2).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the plastic component of Day two-dimensional reinforcing elements formed of fiber-reinforced plastic as disclosed in Burke, to provide the plastic element of Day with a desirable tensile strength.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day, in view of Albertelli et al. (US 2013/0273341 A1) (“Albertelli”).
With respect to claim 16, Day teaches the component of claim 15, but is silent with respect to the injection-molded structure including an attachment device.  Albertelli discloses a component including a foam panel having an undercut that enhances bonding of a polymeric sheet to the panel (0017, 0019, 0029).  The undercut has been interpreted as an attachment device.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the component of Day with an undercut as disclosed in Albertelli to enhance bonding in the component of Day.



Response to Arguments
Applicant’s arguments filed on Oct. 7, 2021 have been fully considered.  
In view of the recent amendment 35 USC 112(b) rejections of claims 1, 4, 13, 14, 16, and 17 have been withdrawn.  
The Applicant has argued Day does not disclose the newly added features of claim 1.  The Examiner notes Day discloses the at least one fiber-reinforced rod includes a carbon fiber rod (0112) with a plastic matrix – resin is impregnated or infused thoughout the reinforcing fibers (0087), the plastic foam and the plastic matrix are composed of the same material – plastic foam can be phenolic or polyethylene (0083) and the plastic matrix can be phenolic or polyethylene (0142).  Regarding the recitation the plastic foam is a coating on the at least one fiber-reinforced rod, the instant specification discloses that the rods are subjected to partial in-mold coating by the foam of the plastic component body ([0019]).   Day discloses the rods are inserted though the plastic foam (0084), and thus are surrounded form-fittingly by the foam, and so it is the Examiner’s position that the plastic foam of Day coats the fiber-reinforced rods and the limitation “the plastic foam is a coating on the at least one fiber-reinforced rod” is satisfied.
The Applicant argued Day provides no disclosure or consideration for a noise absorption functionality of the plastic foam.  The Examiner notes it would have been obvious to one of ordinary skill in the art that plastic foam as such inherently absorbs noise, and that there are degrees of noise absorption.  Claim 1 does not recite a specific measure or degree of noise absorption.  The instant Specification does not provide specific degree or measure of noise absorption by the plastic foam, it only discloses that the plastic foam absorbs noise (Specification, [0013]).
Regarding the term “attachment device” being interpreted under 35 USC 112(f), the term “attachment device” when read in light of the instant specification connotes sufficient, definite structure to one of ordinary skill in the art – examples of binding structures (Specification, [0021]), thus, the claim interpretation under 35 USC 112(f) has been withdrawn. 
 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783